DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 11 and 13 – 19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 11 is amended to disclose the first front door and the first rear door engage with the first interlocking door frame portion positioned along the exterior of the first sidewall between the first front door aperture and the first rear door aperture only when the first front door and the first rear door are closed.  This is not supported by the specification.  

Claim Rejections - 35 USC § 103


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim(s) 11, 13, and 15 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kiely et al. U.S. 2010/0019538 (“Kiley”) in view of Ladika et al. U.S. 5,663,520 (“Ladika”).  Kiley discloses a military vehicle (combat vehicle) comprising: 
a passenger capsule (paragraph [0045]) including;
a first sidewall (fig. 1) defining a first front door aperture (fig. 1 - 2) and a first rear door aperture (fig. 2);
a front module (12) coupled to a front end of the passenger capsule (fig. 1), the front module including: 
a first longitudinal frame member (left 12) coupled to the front end of the passenger capsule proximate a first side thereof (fig. 1); 
a second longitudinal frame member (right 12) coupled to the front end of the passenger capsule proximate an opposing second side thereof (fig. 1); 
an underbody support structure (fig. 3, 5) coupled to the front end of the passenger capsule, the first longitudinal frame member, and the second longitudinal frame member, the underbody support structure positioned beneath the first longitudinal frame member and the second longitudinal frame 
a rear module (13) coupled to a rear end of the passenger capsule (fig. 4); and 
a rear lift structure (fig. 4) including a third protrusion (left) and a fourth protrusion (right) extending from the rear end of the passenger capsule at opposing lateral sides thereof, the third protrusion and the fourth protrusion defining a third aperture (left) and a fourth aperture (right), respectively, to form a pair of rear lift points (fig. 4).  Kiley does not disclose the first sidewall including a first interlocking door frame portion.  Ladika teaches a first sidewall including a first interlocking door frame portion (pillar 68) positioned along an exterior of the first sidewall (68) between the first front door aperture and the first rear door aperture and protruding outward therefrom; 
a second sidewall (column 2, line 36) defining a second front door aperture (opposite side 30) and a second rear door aperture (opposite side 72), the second sidewall including a second interlocking door frame portion (other pillar) positioned along an exterior of the second sidewall (opposite side 68) between the second front door aperture and the second rear door aperture and protruding outward therefrom; 
a first front door (30) positioned over the first front door aperture; 
a second front door (opposite side 30) positioned over the second front door aperture; 
a first rear door (72) positioned over the first rear door aperture; and 
a second rear door (opposite side 72) positioned over the second rear door aperture; wherein the first front door and the first rear door engage with the first interlocking door frame portion positioned along the exterior of the first sidewall between the first front door aperture and the first rear door aperture only when the first front door and the first rear door are closed (fig. 1, both doors closed, 

In reference to claims 13 and 15, Kiley as modified further discloses the underbody support structure defines a plurality of apertures (fig. 3, 5) that provide tie down points;  and 
[claim 15] wherein at least one of the first longitudinal frame member, the second longitudinal frame member, or the underbody support structure is coupled to the front end of the passenger capsule in such a way that the at least one of the first longitudinal frame member, the second longitudinal frame member, or the underbody support structure is configured to at least partially separate from the front end of the passenger capsule in response to a blast event (abstract) to at least partially dissipate blast energy.


Claim 14 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kiley in view of Ladika, as applied in claim 11 above, and further in view of Hutchison et al. U.S. 5,314,230 (“Hutchison”).  Kiley as modified does not directly disclose the passenger capsule comprises a monocoque hull structure.  Hutchison teaches a passenger capsule comprising a monocoque hull structure (fig. 3) that does not include frame rails extending longitudinally along a bottom thereof.  One of ordinary skill in the art at the time the invention was made would find modifying Kiley such that it .

Claims 16 – 18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kiley in view of Ladika as applied to claim 11 above, and further in view of T. Roering, U.S. 2006/0116032 (“Roering”).  Kiley as modified does not disclose a transaxle.  Roering teaches a transaxle (fig. 7) coupled to the rear module (fig. 1), the transaxle including a housing [0037].  
Roering further teaches [claim 17] wherein a component of the suspension system (136, 122, 50) is directly coupled to the housing of the transaxle; and 
[claim 18] wherein the component of the suspension system includes at least one of an upper control arm (136), a lower control arm (122), a spring (fig. 7) , or a damper (50).  One of ordinary skill in the art at the time the invention was filed would find modifying Kiely such that it comprised the transaxle and suspensions in view of teachings of Roering obvious so as to provide a suitable drive linkage that can be coupled between the engine and rear axle and rear wheels [0021]; and the suspension for supporting a drive axle (claim 18).

Response to Arguments
Applicant’s arguments with respect to claim(s) 11 have been considered but are moot because the new ground of rejection does not rely on the prior rejection of record specifically challenged in the argument.
The double patenting rejection uses reference U.S. 6,656,640 for claim 20.  The reference number was a typographical error for reference U.S. 9,656,640, a patent in the family and parent, listed in the IDS signed and dated, and also in the bibliographic data.  The patent does not claim the transfer case, inter alia, configured to couple an engine and a front differential of the military vehicle as claimed in the instant application, and therefore the double patenting rejection is withdrawn.

Allowable Subject Matter
Claims 1 – 10 and 20 are allowed.
Claim 19 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: Prior art references do not disclose or teach a military vehicle comprising, inter alia, a transaxle including: a transfer case configured to couple an engine and a front differential of the military vehicle, a rear differential coupled to the transfer case, wherein the rear differential and the transfer case are at least partially contained within the housing of the transaxle, and a suspension system wherein at least one component of the suspension system is directly coupled to the housing of the transaxle.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 









Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN BECK whose telephone number is (571)272-6212. The examiner can normally be reached Monday through Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KAREN BECK
Primary Examiner
Art Unit 3614



/KAREN BECK/Primary Examiner, Art Unit 3614